Citation Nr: 0907527	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The Board subsequently remanded this 
matter for further development in January 2004, July 2006, 
and August 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran has verified service in the Korean 
Demilitarized Zone at the time Agent Orange was applied.

3.  There is no competent evidence that the Veteran has acute 
or subacute peripheral neuropathy.

4.  There is competent medical evidence establishing that the 
Veteran's peripheral neuropathy disability is etiologically 
related to his exposure to Agent Orange while in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
peripheral neuropathy was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this claim for service connection for 
peripheral neuropathy without detriment to the due process 
rights of the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. 
§ 3.309(e), the term "acute and subacute peripheral 
neuropathy" means "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, 
the veteran's peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year after the 
last date the veteran was exposed to an herbicide agent 
during military service.  38 C.F.R. § 3.307(a)(6)(ii).

Additionally, the United States Department of Defense (DOD) 
has confirmed that Agent Orange was used from April 1968 
through July 1969 along the demilitarized zone (DMZ) in 
Korea.  The DOD has identified specific units that served in 
areas along the DMZ in Korea where herbicides were used 
between April 1968 and July 1969.  In See VA Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, 
subsection (l).

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background and Analysis

The Veteran contends that his exposure to herbicides, while 
stationed in the Republic of Korea, resulted in the 
development of progressive peripheral neuropathy.

Service treatment records are negative for any complaints of, 
or any diagnosis of, peripheral neuropathy.  The Veteran's 
January 1969 discharge examination did not show any 
abnormalities of the lower or upper extremities.

Service personnel records show that the Veteran was stationed 
in the Republic of Korea from January 1968 to January 1969 as 
a Hawk Search radar repairman.  The Veteran was assigned to 
the 30th Ordinance between January 1968 and April 1968.  From 
April 1968 to January 1969, the Veteran was assigned to the 
7th Battalion (Hawk), 5th Artillery Division.  His MOS 
(military occupational specialty) was radar repairman on the 
Hawk Missile System.  

Post-service, there are indications by medical personnel in 
private medical records, dated from October 1998 to February 
2005, and in VA outpatient treatment records, dated from July 
1999 to August 2002, that as the Veteran served in the 
Republic of Korea it was likely that his peripheral 
neuropathy was secondary to herbicide exposure.  

The Veteran underwent a VA neurological examination in April 
2005 in which he complained of herbicide exposure and stated 
that since his discharge from the military he had 
intermittent problems with initially very mild sensory 
complaints in his feet.  This developed over the years to 
progressive and painful sensory neuropathy.  The examiner 
opined that the Veteran's impairments were all related to a 
progressive motor sensory neuropathy that was progressive and 
as likely as not related to his prior Agent Orange exposure.  
The examiner was unable to provide any other possible 
etiology for the Veteran's neuropathy.
An August 2007 submission by the U.S. Army and Joint Services 
Records Research Center (JSRRC) reported that linage 
documents for the 7th Battalion, 5th Artillery revealed that 
in 1962 that unit moved into positions near the DMZ in Korea 
on some of the highest missile sites in the world and joined 
the 38th Artillery Brigade.  The 1968 history submitted by 
the 38th Artillery Brigade showed that the 7th Battalion, 5th 
Artillery was still at those sites (with the headquarters 
element at Camp Page in South Korea, which was 6.2 miles from 
the DMZ).  Further, JSRRC noted that military records showed 
that herbicides were used in Korea between 1967 and 1969 
along the southern boundary of the DMZ and that Agent Orange 
was used from April to August 1968.

The Veteran underwent a VA neurological examination in 
September 2008 by the same VA neurologist who had conducted 
the April 2005 examination.  The examiner noted that the 
Veteran had a better than 10-year history of sensory loss, 
initially in his distal lower extremities and subsequently in 
the distal upper extremities.  The VA examiner noted that 
other screening tests noted in the Veteran's medical records 
indicated no other potentially treatable reversible causes 
for peripheral neuropathy.  The examiner opined that the 
recently confirmed fact that the Veteran had been exposed to 
Agent Orange during service in Korea suggested that it was as 
likely as not that his progressive sensory neuropathy was 
related to the Agent Orange exposure.

The Board notes that there is no basis for a grant of service 
connection for the Veteran's peripheral neuropathy on a 
presumptive basis under the provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e).  Although the regulation allows for 
service connection for acute and subacute peripheral 
neuropathy on a presumptive basis, there is no medical 
evidence that the Veteran's peripheral neuropathy has ever 
been described as acute or subacute.  Further, in order to 
meet the regulatory criteria for service connection on a 
presumptive basis, it is required that any acute or subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent in 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this case, 
there is no indication that the Veteran had any symptoms of 
peripheral neuropathy until many years after service.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In view of the totality of the evidence, including the fact 
that the JSRRC has verified the Veteran's service in the 
Korean DMZ when Agent Orange was applied and the medical 
opinions of a VA neurologist in April 2005 and September 2008 
that it was as likely as not that the Veteran's progressive 
sensory neuropathy was due to his exposure to Agent Orange 
while in service in Korea, and with resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for peripheral neuropathy is warranted. 


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure, is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


